NONPRECEDENTIAL DISPOSITION
               To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                               Submitted July 16, 2021
                                Decided July 19, 2021

                                       Before

                         FRANK H. EASTERBROOK, Circuit Judge

                         ILANA DIAMOND ROVNER, Circuit Judge

                         THOMAS L. KIRSCH II, Circuit Judge

Nos. 20-2513 & 20-2514

UNITED STATES OF AMERICA,                     Appeals from the United States District
     Plaintiff-Appellee,                      Court for the Southern District of
                                              Indiana, Indianapolis Division.

      v.                                      Nos. 1:18CR00278-001
                                              & 1:19CR00006-001

CARLOS INGRAM,                                Sarah Evans Baker,
    Defendant-Appellant.                      Judge.

                                      ORDER

       Carlos Ingram pleaded guilty to three charges raised in two criminal cases:
possessing a firearm after a felony conviction, 18 U.S.C. § 922(g)(1) (in 1:18CR00278-
001), and possessing with intent to distribute fentanyl and methamphetamine, 21 U.S.C.
§ 841(a)(1) (in 1:19CR00006-001). In a plea agreement entered in both cases under Rule
11(c)(1)(C) of the Federal Rules of Criminal Procedure, the parties stipulated that
Ingram’s total prison sentence should fall between 68 to 74 months. The district court
accepted the agreement and sentenced Ingram to 72 months in prison. Although his
plea agreement also included a broad appeal waiver, Ingram has filed notices of appeal
in both cases, which we consolidated. His counsel asserts that the appeal is frivolous
Nos. 20-2513 & 20-2514                                                               Page 2

and moves to withdraw. See Anders v. California, 386 U.S. 738, 744 (1967). Ingram did not
respond to the motion. See CIR. R. 51(b). Counsel’s brief explains the nature of the cases
and addresses potential issues that an appeal of this kind would be expected to involve.
Because his analysis appears thorough, we limit our review to the subjects that counsel
discusses. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).

       Counsel confirmed that Ingram wishes to withdraw his guilty pleas, but we
agree with counsel that any potential argument that the pleas were not knowing and
voluntary would be frivolous. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir.
2012). Because Ingram did not move to withdraw his guilty pleas in the district court,
our review of the plea colloquy would be for plain error. See United States v. Schaul,
962 F.3d 917, 921 (7th Cir. 2020). Counsel notes that the district court did not perfectly
comply with Rule 11, but as we are about to discuss, he correctly concludes that any
deviations were inconsequential and thus not plain error.

        The following deviations occurred. First, the court did not explain the possible
penalties for one drug count, the special assessments on all counts, and the process for
calculating the sentence. See Rule 11(b)(1)(H), (I), (L), (M). But these omissions were
harmless because Ingram confirmed that he understood the written plea agreement,
which contained the omitted information. See United States v. Adams, 746 F.3d 734, 746–
47 (7th Cir. 2014). Second, the court did not discuss restitution, see Rule 11(b)(1)(K), but
it also ordered no restitution, so that error was harmless as well. Finally, the court did
not advise Ingram that any false statement he made under oath could be used in a
prosecution for perjury, see Rule 11(b)(1)(A). But the district court did not place Ingram
under oath (and was not required to), and there is no anticipated perjury prosecution,
so any error was harmless. See United States v. Graves, 98 F.3d 258, 259 (7th Cir. 1996).
Besides those harmless omissions, the court complied with Rule 11, so any plain-error
challenge to the validity of Ingram’s guilty pleas would be pointless.

       Because Ingram’s guilty pleas are valid, counsel rightly concludes that, in light of
Ingram’s broad appeal waiver, any challenge to his sentence would be frivolous. A
waiver of appellate rights stands or falls with the guilty plea. United States v. Quintero,
618 F.3d 746, 752 (7th Cir. 2010). And, in his valid plea agreement, Ingram “expressly
waive[d] [his] right to appeal the conviction and sentence imposed in this case on any
ground.” Counsel correctly notes that we might still disregard an appeal waiver if the
sentence exceeds the statutory-maximum penalty or is based on constitutionally
impermissible criteria, but those issues are not present here: Ingram’s total sentence of
72 months in prison falls below the statutory maximums for his crimes (up to 10 years
Nos. 20-2513 & 20-2514                                                              Page 3

under 18 U.S.C. § 924(a)(2), up to 20 years under 21 U.S.C. § 841(b)(1)(C), and up to
40 years under 21 U.S.C. § 841(b)(1)(B)), and the court made no mention of
impermissible factors. See United States v. Bownes, 405 F.3d 634, 637 (7th Cir. 2005).

       Therefore, we GRANT counsel’s motion to withdraw and DISMISS the appeals.